DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 12/3/2019. Claims 1-20 are currently pending and have been examined. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tu et al. (Tu, US 2020/0081982).
As per claim 1, Tu teaches a text translation method, comprising: 
obtaining, by one or more computing devices, a source language text (paragraph [0034]-his source language sentence inputted into translation model); and 
translating, by the one or more computing devices, the source language text with a modified translation model to obtain a target language text corresponding to the source language text (ibid-paragraphs [0077, 0035-0047, 0042-0050]-his trained translation model as the modified translation model), the modified translation model being obtained by translating a test text with an original translation model to obtain one or more translated texts for training (ibid-his training sample set, generated from the original translation model), and modifying the original translation model based on a text evaluation result of the one or more translated texts for training (ibid, see also paragraphs [0060-0085]-his bilingual evaluation, accuracy measurement for each of the translated text for training), and the text evaluation result for evaluating a contextual semantic relation in the translated text for training (ibid-see also, paragraphs [0035-0039, 
As per claims 2, 9 and 16, Tu teaches the method of claim 1, wherein the text evaluation result of the one or more translated texts for training, comprises: 
a text evaluation result of a translated text with an optimum probability, and a text evaluation result of a translated text with a random probability (ibid-see previous evaluation discussion, see paragraphs [0060-0070]-his source, target and reference sentences, the evaluation result based on optimum probability with respect to the reference translation, and random probability based on initial source translation, and corresponding evaluation thereof). 
As per claims 3, 10 and 17, Tu teaches the method of claim 2, further comprising: translating, by the one or more computing devices, the test text with the original translation model to obtain the translated text with the optimum probability and the translated text with the random probability (ibid-see above original translation model discussion, paragraphs [0042-0050, 0072-0080]-his translation model having test/sample text having optimum probability similar to reference translation and random probability of translation for translated source text); 

As per claims 4, 11 and 18, Tu teaches the method of claim 3, wherein obtaining the translated text with the optimum probability and the translated text with the random probability of the original translation model to the test text comprises: 

translating the test text with the original translation model (ibid-see above corresponding discussion), and determining a translation result of a word based on a probability distribution of the target word during the translating to obtain the translated text with the random probability (ibid-see above translating text with original model discussion, his translation result of the input word based on probability distribution of that word to determine the selected translated text and random probability subsequently input into the translation model for training). 
As per claims 5, 12 and 19, Tu teaches the method of claim 3, wherein the overall evaluation algorithm is a bilingual evaluation understudy (BLEU) algorithm (ibid-see paragraphs [0060-0070]-his BLEU discussion); 
obtaining the text evaluation result of the translated text with the optimum probability and the text evaluation result of the translated text with the random probability based on the overall evaluation algorithm and the standard translated text of the test text comprises: 

calculating a BLEU value between the standard translated text of the test text and the translated text with the random probability, and taking the calculated BLEU value as the text evaluation result of the translated text with the random probability (ibid-paragraphs [0060-0070]-see his BLEU value between reference translated text and target sentence text with random probability and final BLEU value and the text evaluation result of target text). 
As per claim 7, Tu teaches the method of claim 3, wherein modifying the original translation model based on the text evaluation result of the translated text with the optimum probability and the text evaluation result of the translated text with the random probability comprises: 
modifying the original translation model based on a difference obtained by subtracting the text evaluation result of the translated text with the random probability from the text evaluation result of the translated text with the optimum probability (ibid-paragraph [0060-0070]-see the evaluation discussion, 
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the device is deemed to embody the method, such that Tu teaches a device, comprising: 
one or more processors (Figs. 10 and 11, paragraphs [0102, 0126-0127]-see his apparatus, device and storage device, processor(s)); and a storage device, configured to store one or more programs; wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement (ibid): 
obtaining a source language text (ibid-see claim 1, corresponding and similar limitation); and translating the source language text with a modified translation model to obtain a target language text corresponding to the source language text (ibid), the modified translation model being obtained by translating a test text with an original translation model to obtain one or more translated texts for training (ibid), and modifying the original translation model based on a text evaluation result of the one or more translated texts for training (ibid), and 
As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the non-transient machine-readable storage medium is deemed to embody the method, such that Tu teaches a non-transient machine-readable storage medium comprising a computer executable instruction, wherein when the computer executable instruction is executed by a computer processor, the computer executable instruction is configured to perform a text translation method comprising (Fig. 10, paragraphs [0102, 0126-0127]-see his computer readable storage medium, instructions): 
obtaining a source language text (ibid-see claim 1, corresponding and similar limitation); and translating the source language text with a modified translation model to obtain a target language text corresponding to the source language text (ibid), the modified translation model being obtained by translating a test text with an original translation model to obtain one or more translated texts for training (ibid), and modifying the original translation model based on a text evaluation result of the one or more translated texts for training (ibid), and the text evaluation result for evaluating a contextual semantic relation in the translated text for training (ibid).
Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon their respective rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
12/3/21
lms